Citation Nr: 1501301	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  09-45 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder (claimed as a right shoulder rotator cuff injury).

2.  Entitlement to service connection for a right wrist and right forearm disorder (claimed as numbness and tingling in the right wrist/forearm).

3.  Entitlement to an initial disability rating in excess of 10 percent for left retropatellar pain syndrome.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to May 2008.  The Veteran also served on active duty for training (ACDUTRA) at various occasions during the months of May 2010, June 2010, August 2012, September 2012, October 2012, November 2012, December 2012, January 2013, February 2013, March 2013, April 2013, May 2013, June 2013, July 2013, September 2013, January 2014, February 2014, March 2014, April 2014, and May 2014.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for left retropatellar pain syndrome.  The RO assigned an initial disability rating of 10 percent, retroactively effective from June 1, 2008, the day following the Veteran's discharge from the active duty.  The September 2008 decision also denied service connection for the right shoulder disorder and the right wrist/forearm disorder.  The Veteran filed a Notice of Disagreement (NOD) in February 2009, appealing the initial disability rating assigned for the left knee disability and the service connection denials.  The RO issued a Statement of the Case (SOC) in September 2009.  In November 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In his November 2009 Substantive Appeal, the Veteran requested a Board hearing before a Veterans Law Judge (VLJ).  In a subsequent November 2009 statement, the Veteran requested a Decision Review Officer (DRO) hearing at the local RO instead of a Board hearing.  In a September 2010 letter, he was notified that his DRO hearing had been scheduled for that month, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the DRO hearing.  Accordingly, the Board considers that his DRO hearing request is considered withdrawn.  

The Board notes that additional evidence was submitted after the September 2011 Supplemental SOC (SSOC), and no waiver from the Veteran was received.  However, these records only document the Veteran's ACDUTRA service dates and make no mention of the disorders currently on appeal.  As such, the records are in no way pertinent or relevant to the claims adjudicated herein.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  The Veteran does not have any residuals from the claimed right shoulder rotator cuff injury.

2.  The Veteran has no diagnosis related to his claimed numbness and tingling in the right wrist and right forearm.

3.  Throughout the appeal, the left retropatellar pain syndrome has been manifested by pain, but has not been manifested by degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disorder is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Service connection for a right wrist and right forearm disorder is not established.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  The criteria for an initial disability rating in excess of 10 percent for left retropatellar pain syndrome are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5099-5010, 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the service connection claims, the Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in April 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his service connection claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claims.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The left knee appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for his left knee disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess, 19 Vet. App. at 490-491; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in April 2008 before the grant of service connection for the left knee disability was legally sufficient, VA's duty to notify for this appeal is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  Here, the Veteran was afforded a VA examination in May 2008 for the claims currently on appeal.  A VA medical opinion was not obtained.  In a November 2009 statement, the Veteran argued that the May 2008 VA examination was inadequate.  Thus, in August 2011, the Veteran was scheduled for additional VA examinations.  Prior to his examinations being scheduled, the Veteran was sent a notice letter in July 2011 to his current address of record, which detailed the consequences of the failure to report for the scheduled examinations.  The Veteran failed to report for the scheduled VA examinations.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655 (2014).  Consequently, evidence that could have been favorable to the Veteran's claims could not be obtained.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Thus, the Board finds that the AOJ complied with its duty to assist the Veteran by attempting to provide VA examinations, and another attempt to provide a VA examination is not warranted.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claims

The Veteran seeks service connection for a right shoulder disorder and a right wrist and right forearm disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has current right shoulder, right wrist, and/or right forearm diagnoses.  The Veteran was afforded a VA examination in May 2008 while he was still on active duty.  The VA examination found the Veteran's right shoulder and right wrist to be normal, and did not provide any current diagnoses.  An X-ray of the right shoulder taken at the May 2008 VA examination was negative for any abnormalities.  The Veteran's active duty ended in May 2008, and there are post-service treatment records in the claims file.  The Veteran has not alleged any current treatment for his right shoulder, right wrist, and/or right forearm. 

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2014); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (dismissed in part and vacated in part on other grounds by Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, clinical diagnoses of residual disorders related to the Veteran's history of a right shoulder rotator cuff injury and numbness and tingling in the right wrist/forearm have not been of record since the service connection claims were initially filed in April 2008.  

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for a right shoulder disorder and a right wrist and right forearm disorder is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. § 3.303; see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.   

In forming this opinion, the Board has considered the Veteran's lay statements.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosing current right shoulder, right wrist, and/or right forearm diagnoses, these issues fall outside the realm of common knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to diagnose a right shoulder disorder, right wrist disorder, and/or right forearm disorder.  The claims file does not contain any medical examinations diagnosing the Veteran with a current right shoulder disorder, right wrist disorder, and/or right forearm disorder.  Thus, as previously stated, the medical evidence of record is only against the Veteran's service connection claims.  

In reaching the above conclusions, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claims of entitlement to service connection for a right shoulder disorder and right wrist and right forearm disorder, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  The claims of entitlement to service connection for a right shoulder disorder and right wrist and right forearm disorder are denied.

III.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's left knee disability is currently rated 10 percent disabling, by analogy, under 38 C.F.R. § 4.71a, DC 5010.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2014) (providing specific means of listing DC for unlisted disease or injury).   He seeks a higher initial disability rating.

Under DC 5010, arthritis, due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5260 and 5261).  38 C.F.R. § 4.71a. 

Here, the appropriate limitation of motion codes for the knee are DC 5260 and 5261.  38 C.F.R. § 4.71a.  
Under DC 5260, a 0 percent rating is warranted for flexion of the knee limited to 60 degrees.  A 10 percent rating is warranted for flexion of the knee limited to 45 degrees.  A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  38 C.F.R. § 4.71a.  

DC 5261 provides the criteria for limitation of extension of the leg.  Under DC 5261, a noncompensable (0 percent) rating is assigned for limitation of extension of the leg to 0 degrees.  A 10 percent rating is assigned for limitation of extension of the leg to 10 degrees.  A 20 percent rating is assigned for limitation of extension of the leg to 15 degrees.  38 C.F.R. § 4.71a.

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

Additionally, under VAOPGCPREC 23-97, a veteran may be assigned separate ratings for limitation of motion under DC 5260 (limitation of flexion) or 5261 (limitation of extension) and for instability/subluxation under DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability that is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  A 30 percent rating is warranted for recurrent subluxation or lateral instability that is productive of severe impairment of the knee.  A 30 percent rating is the maximum schedular disability rating available under this code.  38 C.F.R. § 4.71a, DC 5257 (2014).

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6 (2014).

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected left knee disability.  As there is no limitation of motion of the specific joint that involves degenerative arthritis (i.e., left knee), the evidence must show degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, to warrant a higher disability rating.  Here, the evidence does not show this to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5010.  

Specifically, at a pre-discharge VA examination in May 2008, the Veteran reported constant pain in his left knee.  He stated that he was unable to kneel due to left knee pain.  He also described aggravation of his left knee pain upon walking uphill and climbing stairs.  The Veteran stated that his left knee locked at times and buckled after walking for half a day.  He took medication as needed for his left knee pain.  The Veteran did not use an assistive device at the examination.  The Veteran's left knee was manifested by normal ranges of motion (forward flexion to 140 degrees and extension to 0 degrees), even with consideration of his left knee pain.  The left knee did not show any soft tissue swelling, effusion, or deformity.  There was tenderness to palpation.  There was no evidence of weakened movement against resistance, and he had normal muscle strength (5/5) of the left knee.  The instability tests for his left knee (Anterior drawer test, McMurray's test and test for lateral instability) were negative.  X-rays of the left knee were found to be normal.

As previously mentioned, the AOJ made an attempt to assist the Veteran with his claim by affording him another VA examination to determine the current severity of his left knee disability.  Prior to his examination being scheduled, the Veteran was sent a notice letter in July 2011, which detailed the consequences of the failure to report for the scheduled examination.  The Veteran was scheduled for a VA examination in August 2011, and he failed to report for the examination.  The Veteran did not provide good cause as to why he did not appear.  38 C.F.R. § 3.655.  Consequently, evidence that could have been favorable to the Veteran's claim could not be obtained.  The Court has held that VA's duty to assist is not always a one-way street.  Wood, 1 Vet. App. at 193.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining relevant evidence.  Id.   Thus, due to his failure to report for the scheduled VA examination, the Veteran's claim must now be based solely on the evidence already of record.  

In this regard, the claims file does not contain any post-service treatment records, and the Veteran has not alleged any current treatment for his left knee.  The only pertinent evidence of record is the May 2008 VA examination, the results of which have been described above.  Thus, there is no evidence of degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups to warrant a higher disability rating as the X-rays of the left knee were normal at the May 2008 VA examination.  The Veteran does not have any limitation of motion of the specific joint that involves degenerative arthritis (i.e., left knee), and thus he is not entitled to a higher disability rating under the limitation of motion codes for the left knee (DCs 5260 and 5261).  The evidence of record also does not establish that the Veteran is entitled to a separate disability rating under 38 C.F.R. § 4.71a, DC 5257 for instability of the left knee, as the instability tests were negative at the May 2008 VA examination.  Accordingly, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected left knee disability.  38 C.F.R. § 4.71a, DC 5010.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5010.  38 C.F.R. § 4.71a.  Specifically, at the May 2008 VA examination, the VA examiner determined that it was not possible to comment on the DeLuca criteria without mere speculation because repetitive movements of the left knee could not be performed adequately due to pain.  The examiner added that it would be speculative to further comment on fatigability, weakness, and flare-ups beyond what was presented in the examination report.  However, the VA examiner found that the Veteran had normal ranges of motion of the left knee, even with consideration of his pain.  

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left knee to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left knee based on additional functional limitation following repetitive use or flare-ups of the joint.

It also bears reiterating that the Veteran does not have sufficient limitation of flexion or extension in his left knee, even when considering his pain, to warrant the minimum noncompensable rating under DCs 5260 or 5261.  Thus, his current 10 percent rating for his service-connected left knee disability under DC 5010 is the means of compensating him for the additional impairment - including additional limitation of motion, from his chronic pain from the degenerative changes in this knee.  Thus, he is already receiving the appropriate amount of compensation for the pain and other DeLuca factors.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's left knee, but finds none are raised by the medical evidence.  Specifically, the evidence does not establish that the Veteran's left knee is ankylosed to warrant a higher disability rating under 38 C.F.R. § 4.71a, DC 5256.  Throughout the appeal, the Veteran has displayed ranges of motion in the left knee, which demonstrates that his left knee is not ankylosed.  38 C.F.R. § 4.71a, DC 5256.  DC 5258 does not warrant a higher disability rating because the evidence of record does not show that the Veteran's left knee is manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  X-rays of the left knee were normal at the VA examination, and the VA examiner found that the Veteran did not have any effusion of his left knee.  38 C.F.R. § 4.71a, DC 5258.  The Veteran is already in receipt of the maximum schedular disability ratings under DCs 5259 and 5263.  38 C.F.R. § 4.71a.  Additionally, DC 5262 is inapplicable because the evidence of record does not document that the Veteran has impairment, to include malunion or nonunion, of the tibia and fibula of his left leg.  At the VA examination, the examiner found that the Veteran did not have any left knee deformity.  This finding was based on X-rays obtained at the examination.  38 C.F.R. § 4.71a, DC 5262.  Thus, the Veteran's claim cannot be granted under an alternate code.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examination that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected left knee disability at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 
If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's left knee disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain and weakness that affects his ability to kneel and walk.  The regulations address pain and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating.  However, even with consideration of his pain, his ranges of motion of the left knee were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of pain and weakness were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At the VA examination, the Veteran reported that he was currently employed, and there is no allegation that his service-connected left knee disability has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 









	





(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a right shoulder disorder (claimed as a right shoulder rotator cuff injury) is denied.

Entitlement to service connection for a right wrist and right forearm disorder (claimed as numbness and tingling in the right wrist/forearm) is denied.

Entitlement to an initial disability rating in excess of 10 percent for left retropatellar pain syndrome is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


